Case 2:13-cv-05438-JFB-GRB Document 184 Filed 05/28/19 Page 1 of 4 PageID #: 3667



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
   ---------------------------------------------------------------- x
   DEBORAH MOSS, On Behalf of Herself and All                       :   Case 2:13-cv-05438-JFB-GRB
   Others Similarly Situated,                                       :
                                                                    :
                                       Plaintiff,                   :   STIPULATION TO VACATE
                                                                    :   STAY OF DISCOVERY
                     - against -                                    :
                                                                    :
   FIRST PREMIER BANK, a South Dakota State-                        :
   Chartered Bank,                                                  :
                                                                    :
                                       Defendant.                   :
                                                                    :
   ---------------------------------------------------------------- x

          WHEREAS, on May 24, 2018, the parties appeared by telephone before the Court

  seeking permission to file: (1) Plaintiff Deborah Moss’s (“Moss’s”) contemplated motion for

  leave to file a third amended complaint; and (2) Defendant First Premier Bank’s (“First

  Premier’s”) contemplated motions for summary judgment and for a determination that a class

  cannot be certified in this case. The Court directed First Premier to not bring its motions at that

  time and advised that First Premier could bring its motions, if necessary, after the Court ruled on

  Moss’s motion for leave to file a third amended complaint.

          WHEREAS, during the May 24, 2018 appearance, First Premier requested that discovery

  be stayed during the motion process and Moss consented to stay discovery. (Doc. 157)

          WHEREAS, on June 6, 2018, the Court “so ordered” a stipulation to dismiss with

  prejudice Plaintiff’s causes of action for unjust enrichment and permanent injunctive relief. (Doc.

  159)

          WHEREAS, on March 28, 2019, the Court granted Plaintiff’s motion for leave to file a

  third amended complaint. (Doc. 173)

          WHEREAS, on March 28, 2019, Moss filed her third amended complaint. (Doc. 174)
Case 2:13-cv-05438-JFB-GRB Document 184 Filed 05/28/19 Page 2 of 4 PageID #: 3668



         WHEREAS, on April 11, 2019, First Premier filed its answer to the third amended

  complaint. (Doc. 176)

         WHEREAS, First Premier still intends to bring its motion for a determination that a class

  cannot be certified in this case, together with a potential motion regarding whether the Court has

  been deprived of subject-matter jurisdiction based on relief received by Moss, following a

  limited period of discovery to address these issues (see Docs. 178, 179, 180).

       The parties have conferred and now stipulate to vacate the consent stay of discovery.

  Dated: May 28, 2019

         Respectfully submitted,

         By:    /s/Darren T. Kaplan                     By:       /s/Hassan A. Zavareei
         Darren T. Kaplan, DK-8190                      Hassan A. Zavareei, Admitted pro hac
         KAPLAN GORE LLP                                vice
         1359 Broadway Suite 2001                       TYCKO & ZAVAREEI LLP
         New York, NY 10018                             2000 L Street, N.W., Suite 808
         Tel: (212) 999-7370                            Washington, D.C. 20036
         Fax: (404) 537-3320                            Tel: (202) 973-0900
         dkaplan@kaplangore.com                         Fax: (202) 973-0950
                                                        hzavareei@tzlegal.com
         By:     /s/Jeffrey M. Ostrow                   jkaliel@tzlegal.com
         Jeffrey M. Ostrow, Admitted pro hac vice
         KOPELOWITZ OSTROW
         FERGUSON WEISELBERG GILBERT
         KOPELOWITZ OSTROW P.A.
         1 West Las Olas Blvd., Suite 500
         Fort Lauderdale, Florida 33301
         Tel: (954) 525-4100
         Fax: (954) 525-4300
         ostrow@KOlawyers.com

         Attorneys for Plaintiff Deborah Moss


         By: /s/Bryan R. Freeman                       By: /s/Barry Werbin
         Bryan R. Freeman, Admitted pro hac vice       Barry Werbin
         MASLON LLP                                    HERRICK FEINSTEIN LLP
         3300 Wells Fargo Center                       2 Park Avenue
         90 South Seventh Street,                      New York, NY 10016
Case 2:13-cv-05438-JFB-GRB Document 184 Filed 05/28/19 Page 3 of 4 PageID #: 3669



        Minneapolis, MN 55402                   Tel: (212) 592-1400
        Tel: (612) 672-8200                     Fax: (212) 545-3401
        Fax: (612) 642-8375                     bwerbin@herrick.com
        Bryan.Freman@maslon.com

        Attorneys for Defendant First PREMIER Bank


        SO ORDERED:


                                                 Joseph F. Bianco, U.S.D.C.J.
Case 2:13-cv-05438-JFB-GRB Document 184 Filed 05/28/19 Page 4 of 4 PageID #: 3670



                                   CERTIFICATE OF SERVICE

         I hereby certify that on 28th day of May 2019, the foregoing document was filed

  electronically Notice of this filing will be sent by e-mail to all parties by operation of the Court’s

  electronic filing system as indicated on the Notice of Electronic Filing. Parties may access this

  filing through the Court’s CM/ECF System.




                                                  /s/ Darren T. Kaplan
                                                 Darren T. Kaplan (DK-8190)
